Citation Nr: 0838658	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  What initial rating is warranted for left ear hearing 
loss from March 7, 2002 to April 9, 2007?

2.  What initial rating is warranted for bilateral hearing 
loss from April 10, 2007?


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to January 
1967 and from August 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted service connection and assigned 
an initial evaluation of 0 percent (noncompensable) effective 
March 7, 2002.  A transcript of the November 2007 RO hearing 
is of record in the claims file.

The November 2002 rating decision also denied service 
connection for a right ear hearing loss which the veteran 
appealed.  While on remand, a July 2008 rating decision of 
the Appeals Management Center (AMC), in Washington, DC, 
granted service connection and assigned an initial 
noncompensable evaluation, effective April 10, 2007.  Given 
that the veteran has perfected an appeal to the rating 
assigned his left ear hearing loss, and given that only one 
rating is assigned if both ears are service connected for a 
hearing loss, 38 C.F.R. § 4.85, the Board will accept 
jurisdiction over the question what initial rating is 
warranted for bilateral hearing loss from April 10, 2007.

In August 2007, the Board remanded the case to the RO, via 
the AMC, the for additional development.  The AMC/RO 
completed the additional development as directed, continued 
to deny the claim for a compensable rating for the left ear, 
granted service connection for the right ear hearing loss-as 
noted above, and returned the case to the Board for further 
appellate review.




FINDINGS OF FACT

1.  From March 7, 2002 to April 9, 2007 the veteran's left 
ear hearing loss was manifested by no worse than a Roman 
Numeral Level I loss.  An exceptional pattern of hearing loss 
was not manifested.

2.  From April 10, 2007, the veteran's bilateral hearing loss 
was manifested by no worse than a Roman Numeral Level II left 
ear loss and a Roman Numeral I right ear loss.  An 
exceptional pattern of hearing loss has not been manifested 
at any time


CONCLUSIONS OF LAW

1.  The requirements were not met for an initial compensable 
rating for a left ear hearing loss between March 7, 2002 and 
April 9, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 3.159, 4.1, 
4.3, 4.7, 4.85, Diagnostic Code 6100 (2007).

2.  The requirements have not been met for an initial 
compensable rating for a bilateral hearing loss since April 
10, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left ear hearing loss.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

On the authorized audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
25
20
20
25
35
25
LEFT
25
25
20
30
40
29


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  
This equates to a Level I hearing loss bilaterally.  
38 C.F.R. § 4.85.

On the authorized audiological evaluation in April 2007 pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
25
30
20
25
45
30
LEFT
20
25
25
30
45
31.25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
These figures equate to a Level I hearing loss bilaterally.  
Id.

Finally, on authorized audiological evaluation in July 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
20
20
15
30
45
27.5
LEFT
25
25
25
30
50
32.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  
These figures equate to a Level I right ear hearing loss, and 
a Level II left ear hearing loss.  Id.

Initially, the Board notes the veteran's dispute as to the 
reliability of the examinations conducted to determine the 
severity of his hearing loss.  Notably, the results of each 
of the examinations conducted over the course of the 
appellate term are remarkably uniform or very close thereto.  
The examinations were conducted by trained audiologists, and 
despite the appellant's criticism, there is no reason to find 
that these results are unreliable.  In contrast, the 
appellant, as a lay person untrained in the field of 
audiology, is not competent to address the severity of his 
hearing loss with the precision that is offered by the 
audiometric examinations.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The July 2008 examination report notes that the examiner 
conducted a thorough review of the claims file.  The veteran 
reported an intermittent wet sensation in his ears during the 
prior two years, and that his hearing acuity has decreased 
since the 2007 examination.  The examiner also noted the 
veteran's primary difficulty as occurring at meetings, where 
he reported difficulty hearing the speaker.  Also noted by 
the examiner was the veteran's supervisor's statement that 
the veteran's hearing loss caused him much difficulty in his 
work and meetings.

Significantly, the objective findings from each of the 
foregoing examinations equate to a noncompensable rating, 
both when only the left ear was service connected, and after 
the hearing loss in each ear was service connected.  
38 C.F.R. § 4.7, 4.85, Diagnostic Code 6100.  Further, the 
objective clinical examinations do not show an exceptional 
pattern of hearing impairment at any time during the 
appellate term.  38 C.F.R. § 4.86.  

The July 2008 examiner noted that the veteran's chronic 
otitis externa and eczema did not contribute to his hearing 
loss, as his diagnosed hearing loss is sensorineural, whereas 
advanced otitis externa may cause a conductive hearing loss.  

The Board notes the examiner's observation of the impact of 
the veteran's hearing loss on his work, as well as the lay 
statements submitted by the veteran in response to August 
2007 VA correspondence.  The Board notes the veteran's 
supervisor's statement that the work environment depended on 
auditory and hand signals, that the veteran did not receive 
the auditory signals as well as employees with normal 
hearing, and that he frequently misinterpreted oral 
directives.  This evidence raises the issue of the 
appropriateness of referral for extraschedular consideration 
of a compensable rating.  See 38 C.F.R. § 3.321(b)(1); 
Barringer v. Peake, No. 06-3088 (U.S. Vet. App. Sept. 16, 
2008) (Board must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).

The above evidence notwithstanding, Board finds that the 
rating schedule in fact contemplates this level of 
disability.  38 C.F.R. § 4.85.  This finding alone precludes 
referral for extraschedular consideration.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).   Nonetheless, the Board 
further finds nothing in the record to distinguish this case 
from the cases of numerous other veteran's who are subject to 
the schedular rating criteria for the same disability.  Id. 
at 115-16.  Thus, the assigned noncompensable rating 
adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected left ear hearing loss.  See 
38 C.F.R. § 4.1.  The veteran's supervisor noted the veteran 
was in no danger of losing his job, as he responded to the 
hand signals very efficiently.  In light of these factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

The benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to a compensable evaluation for a left ear 
hearing loss from March 7, 2002 to April 9, 2007 is denied.

Entitlement to a compensable evaluation for a bilateral 
hearing loss from April 10, 2007 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


